AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                            for the
                                                               Middle District of Tennessee

                  In the Matter of the Search of                                )
              (Briefly describe the property to be searched
               or identify the person by name and address)
                                                                                >
                                                                                )      Case No.
                                                                                                          1 9 - M. J ®2 2 1 0
       an office which occupies the first door on the right after )
      entering the Humphreys County Court House, located at )
            100 North Court Square, Waverly, TN 37185             )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the govermnent requests the search
of the following person or property located in the           Middle            District of               Tennessee
(identify the person or describe the property to be searched and give its location):

      See Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attachement B




         YOU ARE COMMANDED to execute this warrant on or before                  October 3, 2019        (not to exceed 14 days)
      Vr in the daytime 6:00 a.m. to 10:00 p.m. d at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to            U.S. Magistrate Judge Jeffery S. Frensley
                                                                                                    (United States Magistrate Judge)

    171 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     M for         days (not to exceed 30) 0 until, the facts justifying, the later specific date of


Date and time issued: ck           )k"-Ick
                                                                                                            Judge's signature

City and state:             Nashville, Tennessee                                              U.S. Magistrate Judge Jeffery S. Frensley
                                                                                                          Printed name and title

                   Case 3:19-mj-02210 Document 4 Filed 10/21/19 Page 1 of 6 PageID #: 54
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                       Return
Case No.:                                Date and time warrant executed:           Copy of warrant and inventory left with:
               ~4                          •~(           ~ ~.~~ j ~t                       v''~~
   ~Q                                                                                                             Ala
Inveiitol•y made in the presence of:

Inventory of the property taken and name of any person(s) seized:




                             Ott
    J(A




                                                                   Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.


                                                                                       l
                                                                                              y
Date:          /
                                                                                             Executing officer's signature
                                                                                   r
                                                                                sGt% 1        15        j yC                 n
                                                                         •             b
                                                                                               Printed name and title




                   Case 3:19-mj-02210 Document 4 Filed 10/21/19 Page 2 of 6 PageID #: 55
'   3                                                                \




         Inventory Listing of Warrant Items Seized at Search Warrant Site

        Site Name:                    Investigation Number:           Report Date:
         Humphreys County              1000296738                      Thursday, September 26,
         Courthouse                   Starting Date and Time           2019
        100 North Court Square,        09/24/2019 12:30 PM
        Waverly, TN 37185             Ending Date and Time:
                                       09/24/2019 01:54 PM
        Control #:     1                                             Evidence Box:        1
        Location:      Rear Office                                   Locator Code:        Room B
        Found:         Left. rear corner of room
        Description:   Seized Per Warrant Client Files - Waverly Releases

        Control #:     2                                              Evidence Box:       2
        Location:      Rear Office                                    Locator Code:       Room B
        Found:         Left rear corner of room
        Description:   Seized Per Warrant Client files - 2014 - 2017 Kristy Barnett to Michael Holt -
                                              payment records

        Control #:     3                                                 Evidence Box:     3
        Location:      Front Office                                      Locator Code:     Room A
        Found:         Black file bin - white file bin
        Description:   Seized Per Warrant Client files - current

        Control #:     4                                              Evidence Box:      4
        Location:      Rear Office                                    Locator Code:      Room B
        Found:         Left rear corner of room
        Description:   Seized Per Warrant Client files - Payment records - 6/27/13-1/3/13 John Omarer -
                                              Greta Flowers

        Control M      5                                                Evidence Box: 5
        Location:      Rear Office                                      Locator Code: Room B
        Found: ,       Left rear corner of room
        Description:   Seized Per Warrant Release forms - 9/2015 - 12/2016
                                              Kerri Brazzle - Joulyn Goodwin

        Control #:     6                                              Evidence Box:        6
        Location:      Rear Office                                    Locator Code:        Room B
        Found:         Left rear corner of room
        Description:   Seized Per Warrant Release files - 1/3/2017 - 3/27/2018
                                              Melissa Cunningha - Nicholas Niholff




                                                                                     Page 1 of 4



            Case 3:19-mj-02210 Document 4 Filed 10/21/19 Page 3 of 6 PageID #: 56
Control #:     7                                            Evidence Box:      7
Location:      Rear Office                                  Locator Code:      Room B
Found:         Left corner of room
Description:   Seized Per Warrant Release files
                                   6/14-8/15
                                   Josh French - Chad Hicks

Control #:     8                                            Evidence Box:      8
Location:      Rear Office                                  Locator Code:      Room B
Found:         Filing Cabinet 2ns and 5th Drawer
Description:   Seized Per Warrant Current Case Records
                                     w/Payment schedules

Control #:     9                                             Evidence Box:     9
Location:      Rear Office                                   Locator Code:     Room B
Found:         Filing Cabinet - Drawer 5
Description:   Seized Per Warrant Current Case Records
                                     w/Payment Schedules

Control #:     10                                            Evidence Box:     10
Location:      Rear Office                                   Locator Code:     Room B
Found:         Filing Cabinet 2nd Drawer
Description:   Seized Per Warrant Current Case Records
                                     w/Payment Schedules

Control #:     11                                           Evidence Box:    11
Location:      Rear Office                                  Locator Code:    Room B
Found:         Black Shelves - left of room
Description:   Seized Per Warrant Compaq Laptop Computer
                                       S/N: CNF607ORSW Presario W/computer bag-power
                                       cord-disk

Control #:     12                                         Evidence Box:        12
Location:      Rear Office                                Locator Code:        Room B
Found:         Filing Cabinet - 1st Drawer (top)
Description:   Seized Per Warrant Case Folders w/Payment Schedules

Control #:     13                                             Evidence Box:      13
Location:      Rear Office                                    Locator Code:      Room A.
Found:         Top Middle Drawer of desk - blue bank bag
Description:   Seized Per Warrant Blank Deposit Slips; First Federal Deposit slips 2013-2019

Control #:     14                                          Evidence Box:     13
Location:      Front Office                                Locator Code:     Room A
Found:         Misty Rushing Purse
Description:   Seized Per Warrant Receipts (Aug 2019); TN Dept Rev mail to MOP


                                                                          Page 2 of 4




    Case 3:19-mj-02210 Document 4 Filed 10/21/19 Page 4 of 6 PageID #: 57
Control #:     15                                         Evidence Box:       13
Location:      Front Office                               Locator Code:       Room A
Found:         In red bag under the brown desk
Description:   Seized Per Warrant Contract b/w Monton and State of TN/ Multiple
                                     Calendar/Dockets

Control #:     16                                              Evidence Box:       13
Location:      Front Office                                    Locator Code:       Room A
Found:         Black bag on Floor
Description:   Seized Per Warrant   11/15 - Invoice; In-service training docs; Jennifer Sandoral
                                    File

Control #:     17                                            Evidence Box:    13
Location:      Front Office                                  Locator Code:    Room A
Found:         Black Bag #2 on Floor/under desk
Description:   Seized Per Warrant Binder of Intakes (13-19); VOP & FTA (2013)

Control #:     18                                              Evidence Box:       13
Location:      Front Office                                    Locator Code:       Room A
Found:         Top left drawer
Description:   Seized Per Warrant   Rushing - W2 (13,14,15); MOP Payroll Journal; 2017
                                    Timesheet

Control #:     19                                          Evidence Box:           13
Location:      Front Office                                Locator Code:           Room A
Found:         Top right desk drawer
Description:   Seized Per Warrant Receipt Books - 2019, Receipts

Control #:     20                                            Evidence Box:     13
Location:      Front Office                                  Locator Code:     Room A
Found:         2 Drawer filing cabinet (inside)
Description:   Seized Per Warrant 2013 -2017 Month ly/Q uarterlyNearly reports
                                      Cash Bond Request binder

Control #:     21                                          Evidence Box: 14
Location:      Front Office                                Locator Code: Room A
Found:         Black Bag #3 - Floor under desk
Description:   Seized Per Warrant HP G60-440-US Notebook PC w/power cord
                                     S/N: 2CE927J4GL (Not Running)

Control #:     22                                           Evidence. Box:         15
Location:      Rear Office                                  Locator Code:          Room B
Found:         Filing Cabinet 4th Drawer
Description:   Seized Per Warrant Current Records
                                     Case Foders w/Payment schedules



                                                                             Page 3 of 4




    Case 3:19-mj-02210 Document 4 Filed 10/21/19 Page 5 of 6 PageID #: 58
4




    Control M       23                                          Evidence Box:     16
    Location:       Rear Office                                 Locator Code:     Room B
    Found:          File Cabinet - 4th Drawer
    Description:    Seized Per Warrant 5 Receipt Books fro November 2018 - present day

    Control M       24                                             Evidence Box:     16
    Location:       Rear Office                                    Locator Code:     Room B
    Found:          Left rear corner of room
    Description:    Seized Per Warrant Client files
                                           1/25/18-9/15/17
                                           Sarah Redman to Crystal Cashlee

    Control M       25                                               Evidence Box:   16
    Location:       Rear Office                                      Locator Code:   Room B
    Found:          Left rear corner of room
    Description:    Seized Per Warrant Files pulled from full box
                                           5/2/13 - 6/13/13
                                           Jose Rivera - Billy Hanson

    Control M       26                                             Evidence Box: .   16
    Location:       Rear Office                                    Locator Code:     Room B
    Found:          Left corner of room
    Description:    Seized Per Warrant    Receipt books

    Control M       27                                             Evidence Box:     16
    Location:       Rear Office                                    Locator Code:     Room B
    Found:          on floor left rear of office
    Description:.   Seized Per Warrant Receipt Books

    Control M       28                                           Evidence Box:   13
    Location:       Front Office                                 Locator Code:   Room B
    Found:          Top of Cabinet
    Description:    Seized Per Warrant Offender Progress Notes (2019); PO Box Application




                                                                                Page 4 of 4




        Case 3:19-mj-02210 Document 4 Filed 10/21/19 Page 6 of 6 PageID #: 59
